Holmes, J.,
dissenting. It is my position that although the principle of double jeopardy would preclude the retrial of the appellee for aggravated arson, such principle would not bar the retrial of appellee for aggravated murder. Consequently, I dissent.
The central question on appeal is whether the state must prove that appellee committed aggravated arson in order to convict him for aggravated murder. In my opinion, it is not necessary to do so here.
The state’s theory was not that appellee actually committed aggravated arson; rather, that he participated in a scheme that had the murder of Daniel Greene as its ultimate goal.
As Judge Parrino said in his well-reasoned dissent to the court of appeals’ decision:
“Where an accomplice enters into a common design which is reasonably *16likely to produce a certain result, he is equally guilty with the principal and other accomplices, even though the accomplice did not actually know the means by which the principal would produce that result. See State v. Scott (1980), 61 Ohio St. 2d 155 [15 O.O.3d 182]. * * * Accordingly, I would hold that where an accused, acting with a purpose to kill, is an accomplice to murder, and the principal causes the murder while committing aggravated arson, and where aggravated arson was a reasonably foreseeable consequence of the murder scheme, the culpability of the principal is attributable to the accomplice for the purposes of a charge and conviction of aggravated murder. Thus, * * * [appellee] may be tried for and convicted of aggravated murder as an accomplice where the * * * [principals] also committed aggravated arson even though * * * [appellee] himself was acquitted of aggravated arson.”
Accordingly, I would reverse the judgment of the court of appeals and remand for a new trial on aggravated murder.
Locher, J., concurs in the foregoing dissenting opinion.